Case 7:20-cv-02135-VB Document 54 Filed 09/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TYRONE HOUSTON,
Plaintiff,

Vv.

MICHAEL CAPRA, Individually, and as
superintendent of Sing Sing Correctional

 

‘| SOCUMENT |
i] ELECFRONIC. |
BOC 4:

 

|

| DATE FILED: 4/23 /9.
Soca FO

Facility; S. HENTON, Individually, and as
deputy superintendent for health services for
Sing Sing C.F.; C. VASQUEZ, Individually,
and as a Nurse Administrator for Sing Sing :
C.F.; ANTHONY ANNUCCI; ANNE MARIE : ORDER
MCGRATH; JOHN MORLEY; STEPHEN
MAHER; JEFF MCKOY; RUTH BROWN;
LEON A. PRALATOWSKI; SAMONE L.
DINKINS; CAMPBELL, Individually, and as
prison guard Set. for Fishkill C.F.; BAILEY,
Individually and as prison guard for A Block
(OIC relieve) for Sing Sing C.F.; ORTIZ
Individually, and as Prison Guard for Sing Sing
C.F.; VALEZ; C.0. ROBERT CIMMINELLI;
Q. QUICK; SALLY A. REAMS; LEROY
FIELDS; STEPHEN URBANSKI;
LIEUTENANT PERKINS,

Defendants.

20 CV 2135 (VB)

 

On July 28, 2020, defendants moved to dismiss the complaint in this Section 1983 action.
(Doc. #41). That day, defendants served a copy of the motion and all supporting papers on plaintiff,
who is proceeding pro se, via regular mail. (See Doc. #43).

Plaintiffs opposition to defendants’ motion was originally due August 11, 2020. See Local
Rule 6.1(b). The Court sua sponte extended plaintiff's time to oppose defendants’ motion to dismiss
the complaint to September 12, 2020. By order dated August 17, 2020, the Court granted plaintiff's
request for an extension of time to oppose defendants’ motion to dismiss to September 16, 2020.

Plaintiff's opposition to defendants’ motion to dismiss, signed by plaintiff and dated on
September 11, 2020, was received and filed on the docket on September 22, 2020.

Accordingly, it is HEREBY ORDERED:

1. Defendants’ reply to plaintiff's opposition, if any, is due September 30, 2020.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not
be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).
1
Case 7:20-cv-02135-VB Document 54 Filed 09/23/20 Page 2 of 2
Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Vincent L. Briccetti
United States District Judge

Dated: September 23, 2020
White Plains, NY

 
